Citation Nr: 9919603	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-08 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel
INTRODUCTION

The veteran had active military service from June 1973 to 
April 1976. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 3, 1997, rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which held that a rating 
higher than 50 percent was not warranted for the veteran's 
service-connected psychiatric disease, classified as bipolar 
disorder.  In connection with his appeal, the veteran 
testified at a hearing at the RO on July 2, 1997.  The case 
was remanded to the RO on July 24, 1998, for additional 
evidentiary development and adjudication.  The RO thereafter 
confirmed and continued its prior denial of an increased 
rating in January 1999.  The case has been returned to the 
Board for further review on appeal.  


REMAND

The Board remanded this appeal to the RO, in part, for the 
veteran to undergo an examination to ascertain the current 
severity of the service-connected psychiatric disability.  A 
psychiatric examination was performed in November 1998, but 
the examination report did not satisfy the requirements set 
forth in the Board remand.  In addition, the readjudication 
undertaken after the examination did not adequately address 
the question of whether the interests of the veteran would be 
better served by consideration of the claim under the revised 
rating criteria which became effective in November 1996 or of 
the old criteria which were in effect before that date.  

The obligation of the RO to implement requests by the Board 
was discussed in a decision of the United States Court of 
Veterans Appeals (Court) in the case of Stegall v. West, 
11 Vet. App. 268 (1998), wherein the Court stated the 
following:  

The protracted circumstances of this case 
. . . demonstrate the compelling need to 
hold, as we do, that a remand by this 
Court or the Board confers on the veteran 
or other claimant, as a matter of law, 
the right to compliance with the remand 
orders. . . . It matters not that the 
agencies of original jurisdiction as well 
as those of the VA responsible for 
evaluations, examinations, and medical 
opinions are not under the Board as part 
of a vertical chain of command which 
would subject them to the direct mandates 
of the Board.  It is the Secretary who is 
responsible for the "proper execution and 
administration of all laws administered 
by the Department and for the control, 
direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, 
the Secretary is by statute both the one 
to whom a veteran may appeal an initial 
denial as a matter of right (38 U.S.C. 
§ 7104(a)), and a party, represented by 
the General Counsel, to every appeal 
before this Court (38 U.S.C. § 7263(a)).  
Finally, we hold also that where, as 
here, the remand orders of the Board or 
this Court are not complied with, the 
Board itself errs in failing to ensure 
compliance. . . . (Emphasis supplied)

The ruling in Stegall requires that the present appeal be 
remanded to the RO for completion of the actions previously 
specified by the Board.  The Court's decision does not give 
the Board discretion to consider whether failure to obtain 
the requested information would constitute harmless error.  

The VA psychiatric examination performed in November 1998 
contained a detailed historical narrative of the course of 
the veteran's illness followed by a brief mental status 
examination and a listing of two diagnoses.  The report does 
not contain the requested global assessment of functioning 
(GAF) score requested in the remand or an explanation of the 
meaning of such score in light of the applicable rating 
criteria.  Such evidence is important to the claim since the 
Board is precluded from exercising its own independent 
judgment in interpreting evidence regarding the extent of 
psychiatric impairment and must consider primarily the 
characterizations of disability made by medical 
professionals.  Massey v. Brown, 7 Vet.  App. 204 (1994).  A 
GAF score is a critical item of evidence in quantifying the 
degree of present impairment.  In addition, the November 1998 
examination report is not specific enough to permit the Board 
to determine the probative value of evidence of record that 
appears to be favorable to the veteran's claim for increase, 
including a medical opinion from a private physician, N. P. 
Dardes, M.D., dated in December 1998, to the effect that the 
veteran was completely disabled by the bipolar disorder, and 
documents from the Social Security administration which show 
that a January 1999 determination of continued entitlement to 
disability benefits was due in large part to psychiatric 
disability.  

A new examination is therefore required.  After its 
completion, the RO must take note of the Board's prior 
admonition that the report of such examination must be 
scrutinized thoroughly to determine whether it supplies the 
information needed for further adjudication of this claim.  
In addition, the Board notes on further review of the file 
that the report of a March 23, 1998, examination by a private 
physician, M. McClain, M.D., on referral by the South 
Carolina Department of Vocational Rehabilitation, Disability 
Determination Division, is incomplete, consisting of only a 
single page of a text that clearly continues onto additional 
pages.  Since the examination was conducted specifically for 
the purpose of determining vocational capacity, the complete 
report is highly relevant to a present claim.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet.App. 121 (1991).  Where 
the evidence does not adequately describe the current state 
of the condition, a new VA examination must be provided.  
Olsen v. Principi, 3 Vet.App. 480, 482 (1992) (citing 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992)).  
Accordingly, the case is remanded for the following actions:  

1.  The RO should obtain all VA outpatient 
treatment records dated since December 
1998, the date of the most recent such 
records now on file.  

2.  An attempt should be made to obtain 
all pages of the report of the March 1998 
examination performed by M. McClain, M.D., 
together with any other relevant documents 
that may be in the possession of either 
the South Carolina Department of 
Vocational Rehabilitation, Disability 
Determination Division, or Dr. McClain.  
The veteran should be advised that he has 
the right to submit any additional 
evidence or argument he sees fit while the 
appeal is in remand status.  Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992); 
Booth v. Brown, 8 Vet.App. 109, 112 
(1995).  

3.  After completion of the foregoing, the 
veteran should undergo a special VA 
examination to ascertain the nature and 
severity of current manifestations of his 
service-connected psychiatric disorder.  
All indicated tests and studies should be 
conducted and all clinical findings should 
be reported in detail.  The claims file 
must be made available to the examiner for 
use in connection with the examination.  
The RO should include, with the 
examination request, a copy of the current 
version of the VA General Rating Formula 
for Mental Disorders (in effect since 
November 7, 1996), as set forth in 38 
C.F.R. § 4.130 (1998).  

On the basis of a careful review of the 
entire record, current examination 
findings, and any additional information 
provided by the veteran, the examiner 
should address each of the following 
matters in depth and provide a full 
rationale for the conclusions reached:  

(a)  A full recitation of the 
specific findings required for a 
rating under the revised version 
of the VA General Rating Formula 
for Mental Disorders in effect 
since November 7, 1996, as 
incorporated into 38 C.F.R. § 
4.130, must be provided.  The 
examiner should comment as to 
the presence or absence of each 
symptom and finding required 
under these criteria for ratings 
from 50 percent to 100 percent 
and, where present, the 
frequency and/or severity of 
each.  

(b)  A Global Assessment of 
Functioning (GAF) score should 
be provided.

(c)  The examiner should comment 
on the effects of the 
psychiatric disorder on the 
veteran's ordinary activity and 
how it appears functionally, 
particularly in the workplace, 
and state an opinion as to the 
effect of the psychiatric 
disorder on the veteran's 
employability.  

5.  After completion of the foregoing, the 
RO should review the examination report 
received to ensure that it is adequate to 
achieve the purposes of this remand, as 
shown in the discussion and specifications 
above.  If all of the requested 
information has not been provided, the 
report should be returned as inadequate 
for rating purposes pursuant to 38 C.F.R. 
§ 4.2 (1998).  If this is necessary, the 
physician(s) who performed the examination 
should be given an opportunity to amend 
the report without reexamining the veteran 
but should be free to schedule a 
reexamination if necessary.  All other 
actions necessary for proper follow-up of 
the evidentiary development sought by the 
Board should be taken.  

6.  Thereafter, the RO should review the 
record and readjudicate the issue on 
appeal.  If the determination is adverse 
to the veteran, a supplemental statement 
of the case should be prepared and the 
veteran and his representative should be 
given a reasonable period of time for 
reply.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



